United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________
Appearances:
Antonia Shields, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-2031
Issued: May 9, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 14, 2011 appellant filed an application for review of the Office of
Workers’ Compensation Programs’ (OWCP) June 16, 2011 merit decision terminating his
compensation and medical benefits. The appeal was docketed as Docket No. 11-2031. The
Board finds that this case is not in posture for a decision.
On February 3, 2011 appellant had filed an occupational disease claim under File No.
xxxxxx952 alleging an acute lower back strain due to federal employment activities. By
decision dated March 21, 2011, OWCP denied his claim.
The present appeal involves appellant’s April 20, 2010 traumatic injury claim in File
No. xxxxxx616, in which he alleged that he sustained a lower back injury on that date while
lifting a mail tub at work. OWCP accepted the claim for lumbar strain. In a decision dated
February 23, 2011, it terminated appellant’s medical and compensation benefits on the grounds
that he no longer had residuals of the accepted condition.
By decision dated June 16, 2011, an OWCP hearing representative affirmed the
February 23, 2011 decision in File No. xxxxxx616. The hearing representative indicated that he
had reviewed the record in File No. xxxxxx952, noting that the record in that case reflected that
appellant had discussed the occupational disease claim and his appeal rights with the claims
examiner on March 25, 2011. The hearing representative also referred to progress notes

contained in File No. xxxxxx952 reflecting that appellant had nerve root impingement at the L5
level.
In the instant case, OWCP accepted that appellant sustained an injury to the same body
part that is the subject of his occupational disease claim in File No. xxxxxx952. As appellant’s
diagnosed cervical and lumbar conditions are at issue in both cases, medical evidence contained
in File No. xxxxxx952 will necessarily bear directly on the issue of whether his accepted
condition has resolved in the instant case. Because it is essential for the Board to review the
medical evidence contained in File No. xxxxxx952 in order to render a full and fair adjudication
of the present appeal, this case will be remanded for OWCP to consolidate case file numbers
xxxxxx952 and xxxxxx616. After developing the medical evidence as it deems necessary,
OWCP should issue a de novo decision on the merits of the claim, in order to protect appellant’s
appeal rights.
IT IS HEREBY ORDERED that the Office of Workers’ Compensation Programs’
June 16, 2011 decision be set aside and the case remanded for further development consistent
with this order.
Issued: May 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

